Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 15, 2017

                                       No. 04-16-00623-CR

                                      Billy Ray MONREAL,
                                             Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 38th Judicial District Court, Medina County, Texas
                                 Trial Court No. 14-04-11496-CR
                        The Honorable Camile G. Dubose, Judge Presiding


                                         ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

       The Medina County District Clerk is hereby ORDERED to file in this court no later than
December 27, 2017 the following exhibit from the November 18, 2016 hearing on appellant’s
motion for new trial:

           CD of Interviews of Phyllis French and Gwyndolyn Miculka.


                                                        PER CURIAM


ATTESTED TO:             __________________________
                        KEITH E. HOTTLE,
                        Clerk of Court